Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 13, 2022

                                      No. 04-21-00588-CR

                                    Thomas Peter CORTEZ,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR9005
                        Honorable Melisa C. Skinner, Judge Presiding

                                         ORDER
       Appellant’s brief was due on April 8, 2022 and was not filed. On April 12, 2022,
appellant’s appointed counsel, Richard E. Langlois, filed a motion in this court requesting to
withdraw as appellate counsel for medical reasons. After consideration, we GRANT counsel’s
motion. Because appellant is indigent, new appellate counsel must be appointed.

        Accordingly, we ORDER this appeal ABATED and REMANDED to the trial court for
appointment of new appellate counsel by April 28, 2022. See Duncan v. State, 653 S.W.2d 38,
40 (Tex. Crim. App. 1983) (holding that appellate courts may abate appeals so that trial court can
assure appellant has effective assistance of counsel). We further ORDER the trial court clerk to
file a supplemental clerk’s record containing the trial court’s order appointing new appellate
counsel in this court by May 13, 2022.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court